Bigelow, C. J.
The right of the plaintiffs to assess a tax for which the defendant, as owner of a pew in the meeting-house used and occupied by the corporation, can be held personally liable, exists, if at all, by virtue of a clause in the deed under which the defendant acquired a title to his pew. By the terms of this clause, the right to assess such tax is strictly defined and limited, and cannot be exercised for any purpose not therein specifically named. If in making an assessment a tax is laid for a purpose not included within "the authority reserved to the corporation, then it is clear that the defendant is not chargeable therefor, because no promise .can be implied by his acceptance of a deed poll beyond the letter of the deed on which the promise is raised. By the facts proved at the trial, it is apparent that in making the assessment of which the tax in question forms an aliquot part, several items of expenditure were embraced which do not come within the scope of the authority reserved to the society, and which they were not empowered to include as *250a proper subject of taxation. Among these were the charges for interest and exchange on the debts due from the society paid to banks for a discount of notes, and fees for advice paid to counsel. ■ Conceding that an assessment to pay a preexisting debt incurred for repairs of the church edifice is within the authority to levy a tax which the corporation reserved to itself— a point by no means clear — it is plain that the other items of .interest, exchange and counsel fees were ultra vires and unauthorized. It is wholly immaterial that these items were not large, and formed only a small part of the whole assessment. No evidence was offered to show what part of the whole tax these items formed; and if this had been shown, the court had no power to remodel or reassess a tax which had been erroneously laid by the officers of the society. Mussey v. Bulfinch Meth. Soc. 1 Cush. 163. Stetson v. Kempton, 13 Mass. 272.

Exceptions overruled.